Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth a signal outputter” , “a signal accumulator unit” “a signal attribute value displayer” “ a changed attribute value acquirer”  “a signal retriever” in claim 1;  “a signal outputter”, “a variable extractor” , “a signal accumulator unit” “a signal attribute value displayer” “ a changed attribute value acquirer”  “a signal retriever” in claim 4;  and “a changer”  in claim 11; “a signal outputter” , “a signal accumulator t” “a signal attribute value displayer” “ a changed attribute value acquirer”  “a signal retriever” in claim 8;  “a signal outputter”, “a variable extractor” , “a signal accumulator” “a signal attribute value displayer” “ a changed attribute value acquirer”  “a signal retriever” in claim 9;  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 and 13  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because  the claims are directed to a computer program per se see MPEP 2106.03:

Non-limiting examples of claims that are not directed to any of the statutory categories include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim10  and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Re claim 10 claim 10 refer several times to “the signal”  however there is multiple signals defined in the claim and its unclear which signal is being referred too. Claim 10 further recites  “that is a latent variable representing each attribute of the signal”  The examiner note that only a single attribute is referred to in the claim therefore it is unclear what “each attribute” is meant to refer too. Furthermore the claim contains the language “or a latent variable based on the latent variable” makes no sense and it is unclear to the examiner what this language is intended to mean or represent. Furthermore the claim recites “each changed attribute” which lack antecedent basis in the claim and it is unclear what this is intended to refer to. Furthermore the language  “a third latent variable representing each changed attribute “  implies multiple third latent variable make a later reference to “the third latent variable” confusing. 

Re claim 11, claim 11 recites “ among second latent variables representing each attribute extracted by the variable extractor with the changed value acquired by the changed attribute value acquirer” The examiner notes again only one attribute is extracted in claim 4 and this is confusing because it makes it seem like multiple attributes are defined, furthermore there is only on second variable defined and yet the claim refers to “among the second variables”. This is confusing and it is not clear what applicant is referring to here.  The claim further recites “the signal accumulator stores first latent variables and second latent variables related to the accumulated signals in addition to the accumulated signals” This is confusing because on one first latent variable and one second latent variable have been defined furthermore this makes no sense as the latent variables related to the acquired signal and no the accumulated signals. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 7-9 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa JP 2002183205.

Re claim 1 Hasegawa discloses a signal retrieval apparatus (see paragraph 139 note that the invention may be implemented by a computer readable medium storing a computer program) comprising: a signal outputter that outputs an acquired signal ( see paragraph 21 user presents a face image); a signal accumulator unit that accumulates signals ( see paragraph 23 and 24 face images are registered to form a database); a signal attribute value displayer that displays a value of an attribute related to an element constituting a target represented by the acquired signal or a signal generation source in a state in which an instruction for changing the value of the attribute is able to be received (see paragraph 105 note that a face image display unit displays the face and a slider bar is used to change the expression on the face also see figure 10 note the figure depicts various slider bars (controllers) which allow you to adjust various attributes and depict the current value ); a changed attribute value acquirer that acquires a changed value of the attribute when the instruction for changing the value of the attribute is received (see paragraph 105 note the slider bar is adjusted to obtain the changed value see 


Re claim 2 Hasegawa discloses wherein each of the acquired signal( see paragraph 21 user presents face image), the signals accumulated in the signal accumulator( see paragraph 23 and 24 face images are registered to form a database), the changed signal signal (see paragraph 105 note that the slide bar is adjusted to adjust the facial expression of the displayed facial image), and the signal similar to the changed signal is an image (see paragraph 112 note that the desired image is extracted), and the attribute is an attribute related to an element constituting a subject represented by the image (see pargraph 105 facial expression).

Re claim 3 Hasegawa discloses  wherein the signal attribute value displayer displays the value of the attribute by means of a controller indicating the value of the attribute as the state in which the instruction for changing the value of the attribute is able to be received (see paragraph 105 note that the attribute is displayed via a slider bar  also see figure 10 note the image depicts various slider bars (controllers) which allow you to adjust various attributes and depict the current value).




a variable extractor that extracts, from the acquired signal, a value of an attribute related to an element constituting a target represented by the acquired signal or a signal generation source (see paragraph 21 note that a feature vector is acquired from the presented face image  see also paragraph 100 and 101); 

a signal attribute value displayer that displays the value of the attribute in a state in which an instruction for changing the value of the attribute of the acquired signal is able to be received(see paragraph 105 note that a face image display unit display the face and a slider bar is used to change the expression on the face also see figure 10 note the figure depicts various slider bars (controllers) which allow you to adjust various attributes and depict the current value see also paragraphs 100 and 101); 

a changed attribute value acquirer that acquires a changed value of the attribute when the instruction for changing the value of the attribute is received (see paragraph 105 note the slider bar is adjusted to obtain the changed value see also paragraphs 100 and 101); 

and a signal retriever that retrieves, from the signals accumulated in the signal accumulator, a signal similar to a changed signal when the value of the attribute has been changed on the basis of the changed value of the attribute, on the basis of the changed value of the attribute (see paragraph 110 note that the similarity is calculated based on the based on the changed 


Re claim 5 Hagesawa discloses wherein the signal retriever retrieves the signal similar to the changed signal from the signals accumulated in the signal accumulator by comparing the changed value of the attribute with the value of the attribute extracted with respect to each of the signals accumulated in the signal accumulator (see paragraph 110 note that the similarity is calculated based on the based on the changed feature vector  see paragraph 112 note that the desired image is extracted also see abstract) (see paragraph 27 note that extracted feature vectors are compared to the feature vectors in the database ) .


Re claim 7, claim 7 is A program for causing a computer to function as the signal retrieval apparatus according to claim 1(see paragraph 139 note that the invention may be implemented by a computer readable medium storing a computer program).

Re claim 8, claim 8 is the method performed by the apparatus of claim 1 and is likewise rejected.

Re claim 9, claim 9 is the method performed by the apparatus of claim 4 and is likewise rejected.




Re claim 12 claim 12 is A non-transitory computer-readable medium storing the program according to claim 7. (see paragraph 139 note that the invention may be implemented by a computer readable medium storing a computer program).

Re claim 14 claim 14 is A non-transitory computer-readable medium storing the program according to claim 13. (see paragraph 139 note that the invention may be implemented by a computer readable medium storing a computer program).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa JP 2002183205 in view of Bhotika US 10,824,942.





the changed attribute value acquirer acquires a latent variable representing a changed attribute when the instruction for changing the value of the attribute is received (see paragraph 100 101 and 105 note that a changed features vector is obtained based on the user moving the slider bar), 

and the signal retriever retrieves, from the signals accumulated in the signal accumulator, a signal similar to a changed signal when the value of the attribute has been changed on the basis of the latent variable representing the changed attribute by comparing the latent variable representing the changed attribute with a latent variable representing the attribute extracted with respect to each of the signals accumulated in the signal accumulator (see paragraph 110 note that the similarity is calculated based on the based on the changed feature vector  see paragraph 112 note that the desired image is extracted also see abstract) (see paragraph 27 note that extracted feature vectors changed by the changing step are compared to the feature vectors in the database  see also paragraph 29) .

Hagesawa does not disclose extracting latent variable using a pre-learned neural network. Bhotika discloses extracting latent variable using a pre-learned neural network (see column 18 lines 5-12). One of ordinary skill in the art could have easily used a neural network to determine a feature vector in hagesawa and the results; a feature vector is determined by a neural network and used in the system of Hagesawa; would be similar and predictable. The examiner notes that Bhotika and Hagesawa both perform similar operation of determining a feature vector (see column 18 lines 5-10) and modifying (see column 18 lines 54-56 manipulated feature value ) it 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669